Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2014

                                      No. 04-14-00575-CV

                         Estate of Delfina E. ALEXANDER, Deceased,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2008-PB7-000016-L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

       Appellants filed a Joint Notice of Appeal from an Order Granting Motion for
Appointment of Appellate Counsel in Trial Cause Number 2008PB7000016L2. It appears this
court does not have jurisdiction to consider an appeal from this order. See In the Guardianship
of Glasser, 297 S.W.3d 369 (Tex. App.—San Antonio 2009, no pet.); In the Matter of the Estate
of Levinson, No. 04-08-00782-CV; 04-08-00929-CV; 04-09-00092-CV, 2009 WL 3400935
(Tex. App.—San Antonio Oct. 21, 2009, no pet.) (mem. op.).

       Accordingly, if appellants do not agree with this court’s initial review of its jurisdiction,
appellants are hereby ORDERED to show cause in writing no later than September 12, 2014 why
this appeal should not be dismissed for lack of jurisdiction. If appellants do not respond by
September 12, 2014, this appeal is subject to dismissal for lack of jurisdiction.

       All other appellate deadlines in this appeal are ABATED pending this court’s
determination of its jurisdiction.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court